

115 HR 7002 IH: Blockchain Records and Transactions Act of 2018
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7002IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Schweikert introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Electronic Signatures in Global and National Commerce Act to clarify the applicability of such Act to electronic records, electronic signatures, and smart contracts created, stored, or secured on or through a blockchain, to provide uniform national standards regarding the legal effect, validity, and enforceability of such records, signatures, and contracts, and for other purposes. 
1.Short titleThis Act may be cited as the Blockchain Records and Transactions Act of 2018. 2.Amendments to Electronic Signatures in Global and National Commerce Act (a)Exception to exemption from preemption for blockchain recognitionSection 102 of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7002) is amended— 
(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and (2)by inserting after subsection (a) the following: 
 
(b)Exception for blockchain recognitionSubsection (a) shall not apply to a State statute, regulation, or other rule of law that modifies, limits, or supersedes the provisions of section 101, unless such statute, regulation, or rule of law gives electronic records, electronic signatures, and smart contracts created, stored, or secured on or through a blockchain legal effect, validity, and enforceability, whether express or implied, that is equivalent to the legal effect, validity, and enforceability granted by this title and title II.. (b)Definitions (1)ElectronicParagraph (2) of section 106 of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7006) is amended by inserting , including a blockchain before the period at the end. 
(2)Electronic agentParagraph (3) of such section is amended by adding at the end the following: Such term includes a smart contract.. (3)Electronic recordParagraph (4) of such section is amended by adding at the end the following: Such term includes a blockchain and a smart contract or other record created, stored, or secured on or through a blockchain.. 
(4)Electronic signatureParagraph (5) of such section is amended by adding at the end the following: Such term includes a signature created, stored, or secured on or through a blockchain.. (5)Blockchain; smart contractSuch section is further amended— 
(A)by redesignating paragraphs (12) and (13) as paragraphs (14) and (15), respectively; (B)by redesignating paragraphs (1) through (11) as paragraphs (2) through (12), respectively; 
(C)by inserting before paragraph (2) (as so redesignated) the following:  (1)BlockchainThe term blockchain means software that uses a distributed digital ledger of cryptographically signed transactions that are grouped into blocks, each of which— 
(A)is cryptographically linked to the previous block after validation and undergoing a consensus decision; and (B)when added as a new block, makes any older blocks more difficult to modify and is replicated across all copies of the ledger within the relevant network, with any conflicts in such blocks resolved automatically using established rules.; and 
(D)by inserting after paragraph (12) (as so redesignated) the following:  (13)Smart contractThe term smart contract means a computer program that reflects an agreement, in whole or in part, between two or more parties to execute transactions automatically based on the occurrence of agreed-upon events. .  
